--------------------------------------------------------------------------------

EXHIBIT 10.1
  
AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is made and entered
into by and between Save The World Air, Inc. (the “Company”) and Cecil Bond Kyte
(“Executive”), effective as of January 30, 2011 (the “Amendment Effective
Date”), with reference to the following:


RECITALS


A.   Effective as of January 30, 2009, the Company and Executive entered into
that certain Employment Agreement (the “Employment Agreement”);
 
B.   It is the desire of the Company and Kyte to amend the Employment Agreement,
pursuant to the terms and conditions of this Amendment.
 
NOW, THEREFORE, the parties hereto agree to amend the Employment Agreement, as
follows:
 
1.   Section 1 (Effective Date and Term) of the Employment Agreement is hereby
deleted and amended and restated, as follows:
 
“1.           Effective Date and Term.  Unless sooner terminated as provided in
this Agreement, including as a result of the Company’s early termination of this
Agreement as provided in Section 4 below, the Company shall employ Executive for
an initial term commencing on a date to be agreed between the parties but not
later than January 30, 2009 (the “Effective Date”) and continuing thereafter
until the close of business on the day immediately preceding the first
anniversary of the Effective Date.  Thereafter, this Agreement shall be renewed
for successive one year periods unless either party shall give written notice to
the other, not later than October 31st of the then-current year of the Term that
this Agreement shall not be renewed, except that Executive may not give such
written notice of non-renewal of this Agreement prior to October 31, 2015 (the
“Expiration Date”).  This Agreement shall in all respects terminate on the
Expiration Date, except for those obligations of either party that are expressly
stated to continue after such time or by nature will continue after such
time.  The period beginning on the Effective Date and ending on the earlier of
the Expiration Date or the date Executive’s employment under this Agreement
actually terminates is referred to as the “Term.”
 
2.   Section 3. 7 (Stock Option Grant) of the Employment Agreement is hereby
deleted and amended and restated, as follows:
 
“3.7.           Stock Option Grant.  Executive hereby agrees to waive all rights
and benefits he has accrued and/or to which he is entitled under Section 3.7 of
the Employment Agreement from the Effective Date of the Employment Agreement
through the Amendment Effective Date, and further agrees to the cancellation of
181,818 stock option grants previously issued to him under Section 3.7 of the
Employment Agreement.  The Company, pursuant to this Amendment, hereby grants
Executive a nonqualified option to purchase shares of common stock of the
Company, pursuant to the terms and conditions set forth in the Notice of Stock
Option Grant, Stock Option Grant and Exercise Notice, copies of which are
attached hereto as Exhibit A and made a part hereof.”
  
 
 

--------------------------------------------------------------------------------

 
 
3.   Except for the changes set forth in this Amendment, all terms and
conditions in the Employment Agreement shall remain unchanged and in full force
and effect.
 
Executed effective as of the Amendment Effective Date.
 
  

  SAVE THE WORLD AIR, INC.          
 
By:
/s/ Eugene E. Eichler       Eugene E. Eichler, Chief Financial Officer          
            /s/ Cecil Bond Kyte       Cecil Bond Kyte  

 
 
 
 
2

--------------------------------------------------------------------------------